Citation Nr: 0739888	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-41 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
condition to include degenerative disc disease L4-5, L5-S1.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from September 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a hearing before the undersigned in 
November 2007.

Below, the Board reopens the claim of entitlement to service 
connection for a back condition and REMANDS the claim to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By decision dated in March 1957, the Board denied service 
connection for a back condition to include degenerative disc 
disease L4-5, L5-S1.

2.  The evidence received since the March 1957 Board decision 
is neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claim of entitlement to 
service connection for a back condition to include 
degenerative disc disease L4-5, L5-S1.


CONCLUSIONS OF LAW

1.  The March 1957 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1105 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
condition to include degenerative disc disease L4-5, L5-S1.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

In this case,  a January 2003 (prior to the rating decision 
on appeal) letter notified the veteran of the evidence 
required to substantiate a claim for service connection, 
explained VA's duty to assist the veteran and explained what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  

The December 2003 VCAA notice letter also advised the veteran 
that new and material evidence would be required to reopen 
the previously denied claim for service connection for 
chronic lower back spasms.  This letter stated that "new" 
evidence is that which is submitted to VA for the first time 
and "material" evidence is that which relates to an 
unestablished fact necessary to substantiate the claim.  

The Board notes that the December 2003 notice letter did not 
provide notice of the evidence found lacking in the previous 
denial.  However, as the Board reopens the claim below, the 
Board finds that the error did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881( Fed. Cir. 2007).

The Board finds that the duty to notify has been satisfied in 
this case. The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim and to respond to VA notices.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claim

The veteran seeks to reopen a claim of entitlement to service 
connection for a back condition to include degenerative disc 
disease L4-5, L5-S1. 

The claim of entitlement to service connection for a back 
condition was previously denied by the RO in a March 1955 
rating decision.  The veteran appealed the decision to the 
Board, which denied the claim in a decision dated in March 
1957.  In the March 1957 decision, the Board noted that a 
February 1955 VA examination failed to show a herniated 
intervertebral disc or arthritis.  The Board also found that 
the evidence was insufficient to establish that chronic 
arthritis became manifest to a degree of 10 percent or more 
within one year subsequent to discharge from wartime service. 
The evidence of record at the time of the Board's prior 
denial of service connection included service medical records 
and a report of an August 1956 VA examination.  

The Board notified the veteran of this decision in March 
1957; he did not file a notice of disagreement within one 
year of the date of notification of the decision. 
Consequently, that decision is final based on the evidence of 
record at that time. 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 20.1105 (2007).

In December 2002, the veteran sought to reopen the claim of 
entitlement to service connection for a back condition to 
include degenerative disc disease L4-5, L5-S1 by submitting a 
VA Form 21-4138 (Statement in Support of a Claim) and medical 
records.  

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The evidence received since the prior final denial includes 
VA and private medical records, written briefs from the 
veteran and a transcript of the November 2007 hearing.  The 
medical records received since the 1957 Board decision 
demonstrate a current diagnosis of degenerative joint disease 
at L4-5 and L5-S1.  Other new evidence includes the veteran's 
testimony at the November 2007 hearing.  The veteran 
testified that he sustained a back injury during service as a 
radio operator aboard a B-29.  The veteran stated that he 
slipped and fell on his back during a mission and continued 
to experience back pain after that injury.  The Board notes 
that the veteran is competent to testify to factual matters 
of which he has first-hand knowledge, e.g., experiencing back 
pain in service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  The veteran is also competent to testify 
regarding his current symptoms.  Layno v. Brown, 6 Vet. App. 
465, 469.  

The Board finds that the evidence received since the Board's 
prior final decision is both new and material and when 
considered with the evidence previously of record,   relates 
to an unestablished fact necessary to substantiate the claim 
for service connection.  This evidence specifically relates 
to the existence of a current lumbar spine disability.  Such 
evidence was lacking at the time of the Board's final denial 
of service connection.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for a back condition.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back condition to 
include degenerative disc disease L4-5, L5-S1 is reopened.


REMAND

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service, or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2006), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service- 
connected disability.

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

Service medical records show that the veteran sought 
treatment for backache on several occasions.  In this case, 
an examination is necessary to determine whether there is a 
relationship between the back pain noted during service and a 
claimed lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination. The RO should forward the 
veteran's claims file to the examiner for 
review in conjunction with the examination 
and ask the examiner to confirm in the 
examination report that such a review was 
conducted.  Following a thorough 
evaluation, during which all necessary 
tests are performed, the examiner should:

    a) Diagnose any disability of the 
lumbar spine;

b) Opine whether any such disorder is 
at least as likely as not (50 percent 
or greater likelihood) related to the 
veteran's period of active service, 
including the complaints of back pain 
that were documented during service in 
1953 and 1954.

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


